Name: 84/255/EEC: Council Decision of 10 April 1984 on the conclusion of an Agreement in the form of an exchange of letters amending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese
 Type: Decision
 Subject Matter: Europe;  European construction;  trade policy
 Date Published: 1984-05-12

 Avis juridique important|31984D025584/255/EEC: Council Decision of 10 April 1984 on the conclusion of an Agreement in the form of an exchange of letters amending the Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese Official Journal L 126 , 12/05/1984 P. 0034+++++COUNCIL DECISION OF 10 APRIL 1984 ON THE CONCLUSION OF AN AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS AMENDING THE TEMPORARY ARRANGEMENT FOR A CONCERTED DISCIPLINE BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE REPUBLIC OF FINLAND CONCERNING RECIPROCAL TRADE IN CHEESE ( 84/255/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE TEMPORARY ARRANGEMENT FOR A CONCERTED DISCIPLINE BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE REPUBLIC OF FINLAND , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS IT HAS PROVED DESIRABLE TO AMEND SOME OF THE PROVISIONS OF THE ARRANGEMENT FOR A CONCERTED DISCIPLINE IN ORDER TO BRING IT MORE CLOSELY INTO LINE WITH ACTUAL MARKET REQUIREMENTS ; WHEREAS THE COMMISSION INITIATED CONSULTATIONS WITH THE REPUBLIC OF FINLAND ON THIS SUBJECT AND AN AGREEMENT SATISFACTORY TO BOTH PARTIES WAS REACHED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT AMENDING THE TEMPORARY ARRANGEMENT FOR A CONCERTED DISCIPLINE BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE REPUBLIC OF FINLAND CONCERNING RECIPROCAL TRADE IN CHEESE IN THE FORM OF AN EXCHANGE OF LETTERS IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 10 APRIL 1984 . FOR THE COUNCIL THE PRESIDENT C . CHEYSSON